UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   X
                                                                        :
JI LIN,                                                                 :   20-CV-5913 (ARR) (SJB)
                                                                        :
                           Plaintiff,                                   :
                                                                        :
          -against-                                                     :
                                                                        :   OPINION & ORDER
ALEJANDRO MAYORKAS, Secretary, U.S. Department                          :
of Homeland Security, et al.,                                           :
                                                                        :
                           Defendants.                                  X

---------------------------------------------------------------------

ROSS, United States District Judge:

          Plaintiff, Ji Lin, challenges four decisions by U.S. Citizenship and Immigration Services

(“USCIS”) relating to his petition for U nonimmigrant status under the Administrative Procedure

Act (“APA”). Compl., ECF No. 1. The government moves to dismiss the complaint for lack of

subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Gov’t’s Mot. Dismiss,

ECF No. 14. For the following reasons, I grant the government’s motion as to plaintiff’s claims

concerning: (1) the October 9, 2019 decision on plaintiff’s Form I-192; (2) the February 12, 2020

decision on plaintiff’s first Form I-290B motion to reconsider; and (3) the July 16, 2020 decision

on plaintiff’s second Form I-290B motion to reconsider. I deny the government’s motion as to

plaintiff’s claim challenging the October 9, 2019 decision on plaintiff’s Form I-918, but I dismiss

this claim sua sponte for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

                                         LEGAL BACKGROUND

          “U nonimmigrant status, otherwise referred to as a ‘U visa,’ is a temporary legal status set

aside for victims of certain crimes who have suffered mental or physical abuse and provide

assistance to investigations or prosecution of criminal activity.” Morris v. Nielsen, 374 F. Supp.


                                                         1
3d 239, 244 (E.D.N.Y. 2019) (citation and quotation marks omitted); see 8 U.S.C. §§

1101(a)(15)(U)(i), 1184(p); 8 C.F.R. § 214.14(b). To petition for U nonimmigrant status,

applicants must submit a Form I-918 to USCIS. 8 C.F.R. § 214.14(c)(1).

        Even if applicants otherwise meet the criteria for U-visa eligibility, they cannot obtain U

nonimmigrant status if they are “inadmissible” to the United States. 8 U.S.C. § 1182(a). To

overcome this hurdle, they may apply for advance permission to enter as a nonimmigrant under 8

U.S.C. § 1182(d)(3)(A) or for waiver of inadmissibility under 8 U.S.C. § 1182(d)(14). Applying

for both benefits requires submitting a Form I-192 to USCIS. 8 C.F.R. § 214.14(c)(2)(iv). Pursuant

to § 1182(d)(3)(A), the government, in its “discretion,” may allow otherwise inadmissible

noncitizens to enter the United States temporarily to apply for nonimmigrant visas. Pursuant to §

1182(d)(14), “[t]he Secretary of Homeland Security, in [his] discretion, may waive”

inadmissibility “if the Secretary of Homeland Security considers it to be in the public or national

interest to do so.”

        If USCIS denies their I-918 or I-192 petitions, applicants may seek to reopen or reconsider

those decisions by filing a Form I-290B. 8 C.F.R. § 103.5(a)(1)(i), (iii).

                                  FACTUAL BACKGROUND

        Plaintiff, Ji Lin, is a noncitizen residing in Brooklyn, New York. Compl. ¶ 6. Having been

the victim of three robberies as a restaurant deliveryman, plaintiff filed a petition for U

nonimmigrant status on July 8, 2014. Id. ¶¶ 19, 21. His petition included both a Form I-918 and a

Form I-192. Id. ¶ 2.

        On October 9, 2019, USCIS issued two decisions on plaintiff’s petition. Compl. Ex. A,

ECF No. 1-5. The first denied plaintiff’s Form I-192 (“I-192 Decision”). Id. at 5–10. Applying the

standard in Matter of Hranka, 16 I. & N. Dec. 491 (BIA 1978), the agency declined to exercise its




                                                 2
discretion to grant advance permission to enter as a nonimmigrant under § 1182(d)(3)(A). Id. at

7–9. It then determined that plaintiff had not provided “sufficient evidence to establish that

granting a waiver would be in the national or public interest” and declined to exercise its discretion

to waive plaintiff’s grounds of inadmissibility under § 1182(d)(14). Id. at 9. The second decision

denied plaintiff’s Form I-918 (“I-918 Decision”). Id. at 2–4. There, the agency noted that

applicants who are inadmissible may not obtain U nonimmigrant status unless their grounds for

inadmissibility are waived. Id. at 2. Because USCIS declined to waive the grounds of plaintiff’s

inadmissibility in denying his I-192, the agency concluded that it could not grant plaintiff U

nonimmigrant status. Id. at 3.

       Plaintiff then filed an I-290B seeking to reopen and reconsider these denials. Compl. ¶ 31.

USCIS decided the first I-290B on February 12, 2020 (“First I-290B Decision”). Compl. Ex. B at

19–21, ECF No. 1-5. Because “the I-918 Petition was denied due to the denial of the I-192

Application,” the agency’s decision only discussed the merits of the I-192 application. Id. at 19.

The agency found that plaintiff satisfied the criteria to reopen his previous denials. Id. But after

considering new evidence, it determined that plaintiff’s history of interactions with immigration

authorities “is of great concern to USCIS if [plaintiff were] allowed to remain in the United States

and is not favorable for the grant of a waiver[.]” Id. at 20. Accordingly, it affirmed the I-192

Decision. Id.

       Plaintiff then filed a second I-290B, moving to reopen the October 9, 2019 decisions

denying his I-918 and I-192. Compl. ¶ 34. USCIS decided the second I-290B on July 16, 2020

(“Second I-290B Decision”). Compl. Ex. C at 31–34, ECF No. 1-5. This decision similarly

discussed only plaintiff’s I-192 application. Id. at 31. The agency again found that plaintiff

satisfied the criteria to reopen his previous denials. Id. But after considering new arguments and




                                                  3
evidence, the agency reached the same conclusion that plaintiff’s “reasons for wishing to remain

in the United States [did not] outweigh or overcome [his] negative behaviors since entering the

United States.” Id. at 33. It then reaffirmed the I-192 Decision. Id.

       Plaintiff filed the instant lawsuit on December 4, 2020, seeking APA arbitrary-and-

capricious review of the I-192 Decision, the I-918 Decision, the First I-290B Decision, and the

Second I-290B Decision. Compl. ¶¶ 2–4.

       The government moved to dismiss all claims for lack of subject matter jurisdiction on

March 8, 2021. Gov’t’s Mot. Plaintiff served his opposition on March 18, 2021, Pl.’s Opp’n, ECF

No. 15, and the government served its reply on March 29, 2021, Gov’t’s Reply, ECF No. 16.

                                      LEGAL STANDARD

       “A case is properly dismissed for lack of subject matter jurisdiction under [Federal Rule of

Civil Procedure] Rule 12(b)(1) when the district court lacks the statutory or constitutional power

to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). In reviewing a

complaint under Rule 12(b)(1), I must “accept[] as true all material [factual] allegations of the

complaint” and “draw[] all reasonable inferences in favor of the plaintiff,” but I also may consider

evidence outside the pleadings submitted by either party. Carter v. HealthPort Techs., LLC, 822

F.3d 47, 56–57 (2d Cir. 2016) (citations omitted). “[T]he plaintiff asserting subject matter

jurisdiction has the burden of proving by a preponderance of the evidence that it exists.” Luckett

v. Bure, 290 F.3d 493, 497 (2d Cir. 2002).

                                          DISCUSSION

       The government claims I lack subject matter jurisdiction over all four challenged agency

decisions because they are discretionary decisions insulated from judicial review under the APA

and the Immigration and Nationality Act (“INA”). Gov’t’s Mot. 4–9. The APA authorizes judicial




                                                  4
review of final agency action unless “(1) statutes preclude judicial review; or (2) agency action is

committed to agency discretion by law.” 5 U.S.C. §§ 701(a), 702, 704. The INA prohibits judicial

review of “any . . . decision or action of the Attorney General or the Secretary of Homeland

Security the authority for which is specified under this subchapter to be in the discretion of the

Attorney General or the Secretary of Homeland Security, other than the granting of relief under

section 1158(a) of this title.” 8 U.S.C. § 1252(a)(2)(B)(ii).

    I.    The I-192 Decision

          The INA explicitly provides that decisions regarding advance permission to enter as a

nonimmigrant under 8 U.S.C. § 1182(d)(3) and waivers of inadmissibility under 8 U.S.C. §

1182(d)(14) lie within the “discretion” of the Attorney General and the Secretary of Homeland

Security. Section 1252(a)(2)(B)(ii) strips federal courts of jurisdiction to review decisions

“specified” in the INA “to be in the discretion of the Attorney General or the Secretary of

Homeland Security.” See Kucana v. Holder, 558 U.S. 233, 244 (2010). Because plaintiff’s I-192

application sought advance permission to enter as a nonimmigrant under § 1182(d)(3)(A) and

waiver of inadmissibility under § 1182(d)(14), Compl. Ex. A at 7–9, § 1252(a)(2)(B)(ii) precludes

APA review of the I-192 Decision, see 5 U.S.C. § 701(a); see also Saloum v. USCIS, 437 F.3d

238, 242 (2d Cir. 2006) (holding § 1252(a)(2)(B)(ii) strips federal-court jurisdiction of challenges

to agency decisions on waivers of inadmissibility under 8 U.S.C. § 1182(d)(11) because the statute

provides that they are discretionary).

          Nevertheless, plaintiff claims § 1252(a)(2)(B)(ii) does not apply to the I-192 Decision

because USCIS’s authority to decide requests for advance permission to enter as a nonimmigrant

under § 1182(d)(3)(A) 1 is not purely discretionary. Pl.’s Opp’n 7–8. Rather, plaintiff argues the



1
    Plaintiff does not address § 1182(d)(14).


                                                  5
Board of Immigration Appeals’ decision in Matter of Hranka, 16 I. & N. Dec. 491 (BIA 1978),

which established a standard for § 1182(d)(3)(A) determinations, constrains the agency’s

discretion. Id. In making this argument, plaintiff invokes the Ninth Circuit’s decision in Perez

Perez v. Wolf, 943 F.3d 853 (9th Cir. 2019). There, the court relied on previous Ninth Circuit

authority holding that § 1252(a)(2)(B)(ii) only applies when two conditions are met: (1) “the

language of the statute in question must provide the discretionary authority”; and (2) “the statute

must provide pure discretion, rather than discretion guided by legal standards.” Id. at 866 (citation

and quotation marks omitted). It then concluded that § 1252(a)(2)(B)(ii) did not preclude judicial

review of I-918 denials. Id. at 867–68. But the court clarified that for § 1252(a)(2)(B)(ii) not to

apply to an immigration decision, the “legal standards” constraining the government’s discretion

must be “statutory standards.” Id. at 866–67. Matter of Hranka does not establish “statutory

standards” because it is merely an agency decision. Thus, Perez Perez does not undermine my

reasoning.

       Accordingly, I dismiss plaintiff’s APA claim challenging the I-192 Decision for lack of

subject matter jurisdiction.

 II.   The First and Second I-290B Decisions

       When a jurisdictional provision applies to the underlying determination on an immigration

petition, it “necessarily also applies to related motions to reconsider and reopen.” Sepulveda v.

Gonzales, 407 F.3d 59, 64 (2d Cir. 2005). In line with this reasoning, the Seventh Circuit has found

that it lacks jurisdiction to review the merits of an I-290B motion to reconsider when it lacks

jurisdiction over the underlying I-192 decision. Torres-Tristan v. Holder, 656 F.3d 653, 663 (7th

Cir. 2011).

       Here, the First and Second I-290B Decisions reviewed only the I-192 Decision. Compl.




                                                 6
Ex. B at 19; Compl. Ex. C at 31. Applying the reasoning in Sepulveda and Torres-Tristan, I

conclude that I lack jurisdiction over the First and Second I-290B Decisions because I lack

jurisdiction over the I-192 Decision. 2 Accordingly, I dismiss plaintiff’s claims challenging the

First and Second I-290B Decisions for lack of subject matter jurisdiction.

III.   The I-918 Decision

       USCIS adjudicates I-918 petitions based on the eligibility criteria set out in 8 U.S.C. §

1101(a)(15)(U) and § 1184(p). These provisions “do not specify that the authority to grant or deny

a U visa petition is in the discretion of the Secretary of Homeland Security.” Perez Perez, 943 F.3d

at 867 (quotation marks omitted). Therefore, § 1252(a)(2)(B)(ii) does not preclude judicial review

of such decisions, and I have jurisdiction to review the I-918 Decision in this case. See id.; see

also, e.g., Morris, 374 F. Supp. 3d at 248–56 (reviewing USCIS denial of I-918 under the APA).

       However, I dismiss plaintiff’s claim sua sponte under Federal Rule of Civil Procedure

12(b)(6). “[D]istrict courts may dismiss a frivolous complaint sua sponte.” Fitzgerald v. First E.

Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000). A claim is “frivolous” if it “has no

arguable basis in law or fact.” Montero v. Travis, 171 F.3d 757, 759 (2d Cir. 1999) (citation

omitted); see also Ahmed v. Ocasio-Cortez, No. 19-CV-5582 (EK) (JO), 2020 WL 4548077, at *1

(E.D.N.Y. Aug. 6, 2020), recons. denied, 2020 WL 5502360 (E.D.N.Y. Sept. 11, 2020). Here,

because USCIS denied plaintiff’s I-192 and plaintiff was inadmissible, the agency was statutorily



2
  Singh v. Mukasey, 536 F.3d 149, 153 (2d Cir. 2008), is not to the contrary. There, the Second
Circuit held that it had jurisdiction over the agency’s decision not to reopen a hardship waiver
application even though it lacked jurisdiction over the underlying decision. Id. at 154. However,
the court emphasized that it had jurisdiction to review only the agency’s decision not to reopen,
not the merits of the underlying waiver request. Id. at 153. Here, USCIS granted plaintiff’s motions
to reopen insofar as it reconsidered the I-192 Decision. Compl. Ex. B at 19; Compl. Ex. C at 31.
Plaintiff only challenges USCIS’s affirmance of the I-192 Decision on the merits, so Singh does
not apply.



                                                 7
required to deny plaintiff’s I-918. See 8 U.S.C. § 1182(a). I already have determined that I lack

jurisdiction over the I-192 Decision so I must accept the outcome of that decision in reviewing the

I-918 Decision. Therefore, there is “no arguable basis in law or fact” that the I-918 Decision was

arbitrary and capricious, and I dismiss plaintiff’s claim challenging the I-918 Decision sua sponte

for failure to state a claim.

                                         CONCLUSION

         For the foregoing reasons, I dismiss plaintiff’s claims challenging the I-192 Decision and

the First and Second I-290B Decisions for lack of subject matter jurisdiction. Additionally, I

dismiss plaintiff’s claim challenging the I-918 Decision sua sponte for failure to state a claim. The

Clerk of Court is directed to issue judgment accordingly and close the case.



SO ORDERED.




                                                      ____/s/_________________
                                                      Allyne R. Ross
                                                      United States District Judge

Dated:          May 6, 2021
                Brooklyn, New York




                                                 8
